Title: [To Thomas Jefferson from Anthony Walton White, 2 September 1780]
From: White, Anthony Walton
To: Jefferson, Thomas


[Place not known, 2 Sep. 1780. In his letter to Samuel Huntington, 8 Sep. 1780, TJ enclosed a letter “from Colo. White complaining of (a) limitation of price” for horses purchased to remount White’s cavalry. White’s letter was read in Congress, and a committee reporting on it declared “That the Style of Lt. Colo. White’s letter of Septr. 2d. 1780, which was addressed to the Governor of Virginia, is improper and inconsistent with the confidence which ought to be reposed in the Executive of a State, exerting itself for the advancement of the common good, by every means in its power” (JCCJournals of the Continental Congress, 1774–1789, ed. W. C. Ford and others, Washington, 1904–1937, xviii, 850). Not located. See, however, TJ to the Persons Appointed to Purchase Horses, 6 Sep., and note on TJ to Huntington, 8 Sep. 1780.]
